Citation Nr: 1012224	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1991 to March 
1995.  The Veteran also had an earlier 2 month and 8 day 
period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran notified VA that he had had problems with left 
knee pain since an April 1994 in-service motor vehicle 
accident.  Moreover, service treatment records do in fact 
document an April 1994 motor vehicle accident as well as 
document complaints and treatment for, among other things, 
left knee pain with abrasions as well as positive anterior 
drawer signs, Lachman's, and pivot tests.  Additionally, the 
Board notes that post-service records show that the Veteran, 
in March 2000, underwent arthroscopic surgery for internal 
derangement of the left knee and at the Aug 2007 VA 
examination x-rays showed narrowing of the left knee joint.  

Given the above in-service and post service medical history, 
as well as the fact the Veteran is both competent and 
credible to report that he had had left knee pain since his 
in-service accident because pain is observable by a lay 
person, the Board finds that a remand is required to provide 
the Veteran with another VA examination to ascertain the 
origins of his current left knee disorder because such an 
opinion was not provided by the August 2007 VA examiner.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.303 
(2009); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006) (holding that lay evidence concerning continuity of 
symptoms after service may be both credible and competent 
evidence regardless of the lack of contemporaneous medical 
evidence); Barr v. Nicholson, 21 Vet App 303 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should arrange for the 
Veteran to be provided an orthopedic 
examination.  The claims file should be 
forwarded to the examiner.  All 
necessary testing, including x-rays, 
should be conducted.  Thereafter, based 
on a review of the claim's folder and an 
examination of the claimant, the 
examiner should provide answers to the 
following questions:

i.  What are the diagnoses of the 
Veteran's current left knee 
disorders? 

ii.  As to each diagnosed left knee 
disorder, is it at least as likely 
as not (i.e., 50 percent or greater 
degree of probability) that it was 
caused by any incident during the 
Veteran's military service to 
include the documented April 1994 
motor vehicle accident with left 
knee abrasions? Is it at least as 
likely as not that any left knee 
disorder was caused or aggravated 
by his service-connected right knee 
disorder. 

iii.  If the Veteran's left knee 
disorders include arthritis, is it 
at least as likely as not (i.e., 50 
percent or greater degree of 
probability) that the arthritis 
manifested its self to a 
compensable degree in the first 
post-service year?

Note 1:  The examiner is requested to 
provide a thorough rationale for all his 
opinions.

Note 2:  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely as not" 
support the contended causal 
relationship; "less likely as not" 
weighs against the claim.  

2.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002); and 38 
C.F.R. § 3.159 (2009) as well as notice 
as to how to substantiate a claim of 
secondary service connection.

3.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, 
should readjudicate the claim.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

